Name: Commission Regulation (EC) No 1470/94 of 27 June 1994 opening quantitative import quotas for textile products in category 160 from the People's Republic of China and amending Annexes IV and V to Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  trade policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|31994R1470Commission Regulation (EC) No 1470/94 of 27 June 1994 opening quantitative import quotas for textile products in category 160 from the People's Republic of China and amending Annexes IV and V to Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries Official Journal L 159 , 28/06/1994 P. 0014 - 0015 Finnish special edition: Chapter 11 Volume 32 P. 0066 Swedish special edition: Chapter 11 Volume 32 P. 0066 COMMISSION REGULATION (EC) No 1470/94 of 27 June 1994 opening quantitative import quotas for textile products in category 160 from the People's Republic of China and amending Annexes IV and V of Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by agreements, protocols or other bilateral arrangements, or by other specific Community import rules (1), and in particular Articles 3 (3) and 3 (5) thereof in conjunction with Article 25 (4) thereof, Whereas Article 3 (3) of Regulation (EC) No 517/94 stipulates that the textile products set out in Annex V originating in the countries listed may only be imported if an annual quantitative limit has been set in accordance with the appropriate procedure provided for by Article 25; Whereas a request has been put to the Commission by a Member State for the introduction of an import quota covering products in category 160 from the People's Republic of China in order to meet certain market demands; whereas the committee set up by Article 25 has, after discussion, deemed it appropriate in view of the state of the Community industry to decide upon 30 tonnes as the annual quantitiative limit to which imports into the Community of products in category 160 originating in the People's Republic of China shall be subject as from the date on which this Regulation comes into force; whereas it is therefore necessary to amend Annexes IV and V to Regulation (EC) No 517/94 and to stipulate, in the interests of legal security that the quota shall be administered in accordance with the procedure set out in Article 17 of the said Council Regulation; Whereas these measures are in line with the opinion of the Committee established by Regulation (EC) No 517/94, HAS ADOPTED THIS REGULATION: Article 1 Imports into the Community of textile products in category 160 from the People's Republic of China shall be subject to an annual quantitative limit of 30 tonnes to be administered in accordance with the procedure provided for in Article 17 of Council Regulation No 517/94. Article 2 Annexes IV and V to Council Regulation No 517/94 shall be amended as shown in the Annex to this Regulation. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1994. For the Commission Leon BRITTAN Member of the Commission (1) OJ No L 67, 10. 3. 1994, p. 1. ANNEX 'ANNEX IV Annual Community quantitative limits referred to in Article 3 (1) (The product descriptions of the categories listed in this Annex are to be found in Annex I A to this Regulation) CHINA "" ID="1">ex 13 (1) > ID="2">1 000 pieces> ID="3">150"> ID="1">ex 18 (1) > ID="2">tonnes> ID="3">98"> ID="1">ex 20 (1) > ID="2">tonnes> ID="3">10"> ID="1">ex 24 (1) > ID="2">1 000 pieces> ID="3">120"> ID="1">ex 39 (1) > ID="2">tonnes> ID="3">10"> ID="1">ex 78 (1) > ID="2">tonnes> ID="3">3"> ID="1">115> ID="2">tonnes> ID="3">450"> ID="1">117> ID="2">tonnes> ID="3">450"> ID="1">118> ID="2">tonnes> ID="3">950"> ID="1">120> ID="2">tonnes> ID="3">63"> ID="1">ex 136 (1) (2)> ID="2">tonnes> ID="3">285"> ID="1">156> ID="2">tonnes> ID="3">760"> ID="1">157> ID="2">tonnes> ID="3">5 400"> ID="1">159> ID="2">tonnes> ID="3">3 020"> ID="1">160> ID="2">tonnes> ID="3">30"> ID="1">161> ID="2">tonnes> ID="3">10 777"" > ANNEX V referred to in Article 3 (3) (The product descriptions of the categories listed in this Annex are to be found in Annex I A of this Regulation) CHINA Categories: 121, 122, 123, 124, 125A, 125B, 126, 127A, 127B, 133, 137, 140, 141, 145, 146A, 146B, 146C, 151B.' (1) Categories marked by "ex" cover products other than those of wool or fine hairs, cotton or synthetic or artificial textile materials. (2) This category only covers woven fabrics and other silk products other than unbleached, scoured or bleached falling within CN codes 5007 20 19, 5007 20 31, 5007 20 39, 5007 20 41, 5007 20 59, 5007 20 61, 5007 20 69, 5007 20 71, 5007 90 30, 5007 90 50, 5007 90 90.